Citation Nr: 0509512	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bipolar disorder (previously characterized as 
manic depression).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to July 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Washington, DC, 
which denied service connection for diabetes mellitus, type 
II and found that new and material evidence had been received 
to reopen a previously denied claim of entitlement to service 
connection for bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the veteran is in 
receipt of disability Social Security benefits.  The file 
does not reflect that the veteran's records underlying the 
Social Security Administration's award have been obtained.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, under the 
circumstances of this case, VA will not be able to completely 
satisfy their duty to notify and assist the veteran in 
substantiating his claim until the Social Security 
Administration records are obtained, as proceeding with the 
adjudication of this appeal without review of all relevant 
evidence may pose a risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, this case is remanded for the 
following:

1.  The AMC or RO should obtain from 
the Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  
Once those records are received, they 
are to be associated with the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




